UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUANA PEREZ,

                                 Plaintiff,
                                                                   19-CV-8251 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
 NY POLICE; NEW YORK CITY PORT
 AUTHORITY BUS TERMINAL,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated September 16, 2019, the Court directed Plaintiff, within thirty days, to

submit a completed amended request to proceed in forma pauperis (“amended IFP application”)

or pay the $400.00 in fees required to file a civil action in this Court. That order specified that

failure to comply would result in dismissal of the complaint. Plaintiff has not filed an amended

IFP application or paid the fees. Accordingly, the complaint is dismissed without prejudice. See

28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    December 6, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
